             Case:20-01947-jwb        Doc #:421 Filed: 12/11/2020        Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN



 In re                                               Chapter 11

 BARFLY VENTURES, LLC., et al.1,                     Case No. 20-01947
                                                     Hon. James W. Boyd
                                                     (Jointly Administered)

                        Debtors.


                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2020 I filed (i) the Monthly Fee Statement of Sugar

Felsenthal Grais & Helsinger, LLP for Compensation for Services Rendered & Reimbursement of

Expenses as Counsel to the Official Committee of Unsecured Creditors for November 2020, and

(ii) the Monthly Fee Statement of Jaffe Raitt Heuer & Weiss, P.C. for Compensation for Services

Rendered & Reimbursement of Expenses as Counsel to the Official Committee of Unsecured

Creditors for November 2020 (collectively, the “Monthly Fee Statements”) with the Clerk of the

Court for the United States Bankruptcy Court for the Western District of Michigan using the




1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC,
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant
Saloon) (4255).



5063427.v1
             Case:20-01947-jwb        Doc #:421 Filed: 12/11/2020          Page 2 of 2




CM/ECF System, which sent notification of such filing to all attorneys and parties of record

registered electronically.

         I further certify that I served the Monthly Fee Statements by electronic mail, on December

11, 2020, on: (i) BarFly Ventures, LLC, c/o Mark A. Sellers, III, mark@barflyventures.com; (ii)

Pachulski Stang Ziehl & Jones LLP (Attn. John Lucas), jlucas@pszjlaw.com; (iii) Warner

Norcross + Judd LLP (Attn. Elisabeth M. Von Eitzen), evoneitzen@wnj.com; (iv) the United

States Trustee (Attn. Michael Maggio), michael.v.maggio@usdoj.gov; (v) Rayman & Knight

(Attn: Steve Rayman), slr@raymanknight.com; and (vi) Paul Hastings LLP (Attn: Nathan S.

Gimpel), nathangimpel@paulhastings.com.

                                              Respectfully submitted by,

Dated: December 11, 2020                      JAFFE RAIT HEUER & WEISS, P.C.

                                              By:    /s/ Paul R. Hage
                                              Paul R. Hage (P70460)
                                              27777 Franklin Road, Suite 2500
                                              Southfield, MI 48034
                                              (248) 351-3000
                                              phage@jaffelaw.com

                                              -and-

                                              SUGAR FELSENTHAL GRAIS &
                                              HELSINGER, LLP

                                              Michael A. Brandess
                                              30 N. LaSalle Street, Suite 3000
                                              Chicago, IL 60602
                                              (312) 704-9400
                                              mbrandess@sfgh.com

                                              Counsel for the Official Committee of Unsecured
                                              Creditors of Barfly Ventures, LLC




                                                 2
5063427.v1
